     Case 3:20-cv-00220-DPM-JJV Document 10 Filed 09/29/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                    No. 3:20-cv-220-DPM-JJV

SHAWN RICHARD, Mental Health,
ADC; PIERCE, Assistant Warden, ADC;
FAUST, Warden, ADC; ANDREW SHUBERT,
Mental Health Staff, North Central Unit, ADC;
BRIAN SIGHTS, Mental Health Staff, North
Central Unit, ADC; WILSON, Mental Health
Staff, North Central Unit, ADC; RORY
GRIFFIN, Mental Health Director, ADC;
DEXTER PAYNE, Director, ADC; BOB
PARKER, Mental Health Administrator,
ADC; RICKETTS, Assistant Warden,
North Central Unit, ADC; and MOSES
JACKSON, North Central Unit, ADC                          DEFENDANTS

                                 ORDER
     The Court adopts         Magistrate Judge Volpe' s        unopposed
recommendation, Doc. 5.        FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes).     Everett may proceed with his individual
capacity claims against Richard, Faust, and Pierce about his conditions
of confinement and deliberate indifference to his serious medical needs.
All other claims and Defendants are dismissed without prejudice.
Case 3:20-cv-00220-DPM-JJV Document 10 Filed 09/29/20 Page 2 of 2



So Ordered.



                             D .P. Marshall Jr.
                             United States District Judge




                              -2-
